REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment of 11/29/2021.

Election/Restrictions
Claims 1 and 6 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 7/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 7/1/2020 is withdrawn.  Claims 12-20 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1 and 6, the closest prior art are US 9703076 of Liu et al, US 2015/0002942 of Chen et al and US 8699150 of Hsieh et al.

Regarding Claims 1 and 6, Liu teaches an optical lens, comprising: a first lens, a second lens, a third lens, a fourth lens and a fifth lens arranged in order from a magnified side to a minified side, a sum of refractive powers of the first lens and the second lens being negative , a sum of refractive powers of the third lens, the fourth lens and the fifth lens being positive; the first lens being a glass lens with a negative refractive power, the second lens being a plastic lens, the third lens, the fourth lens and the fifth lens being composed of one glass lens with an Abbe number of larger than 60 and two plastic lenses, and a full field of view of the optical lens being greater than 120 degrees; a displacement between a focal point of the optical lens measured at 85°C and a focal point of the optical lens measured at - 40°C being less than 10µm. Chen teaches an optical lens comprising a first lens, a second lens, a third lens, a fourth lens and a fifth lens arranged in order from a magnified side to a minified side, a sum of refractive 

But it is not obvious to a person having ordinary skill in the art at the time the invention to combine the teaching of above prior art to have an optical lens comprising all the limitations as claimed.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical lens further comprising:
wherein the second lens has a magnified- side concave surface and a minified-side convex surface, together with the fifth lens has a magnified-side convex surface 

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-5 and 7-20 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872